DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 101 rejection it is withdrawn in view of the amendments requiring stimulation be applied in response to the determinations in the independent claims. 
With regards to the prior 112b rejections they are withdrawn.
With regards to the 112d the rejection is withdrawn based on the amendment.

Applicant's arguments filed 3/31/22 have been fully considered but they are not persuasive and/or moot. 
With regards to the 112b rejections Applicants arguments are not persuasive and persuasive in part due to amendments. With regards to the discussion of the impedance measurement vs. the impedance variable, applicants seems to admit their scope overlaps effectively entirely, “Indeed, the impedance variable could be, as the examiner acknowledges, the same as the impedance measurement in some embodiments.”. The issue is that if they have the same breadth and you have one converted to or generating the other in at last one interpretation they could be the same thing. Thus it is unclear what the generating/converting is doing. For claim 1 this issue is removed by the separation into two values. 
With regards to the 103 rejections, Applicants present 4 (not all features are disclosed; Claude (Cla) and Swerdlow (Swerd) are not compatible; Cla is rendered inoperable by features of Swerd; insufficient rationale to combine) main arguments. 
For argument 1 it is not persuasive, Applicant states “Claude does not disclose production of an electrical impedance measurement having a first value. Instead, Claude's circuitry (FIG. 5) operates in the analog realm, where impedance is "sensed" rather than measured and indicators (LEDs) are powered based on changes to the sensed impedance.” Which implies there is a difference between “measure” and “sense”. However, this is directly contrary to their own claims. In claim 2, Applicants claim “wherein converting the electrical impedance measurement to the impedance variable comprises performing an analog-to-digital conversion of the electrical impedance measurement”. Thus implying that the “measurement value” is an analog value which is then converted. Examiner notes that essentially all sensors operate in the analog and the signals are converted to digital (using an analog to digital converter or “ADC”) for CPU/microcontrollers/processors to use. 
With regards to Applicants argument that Cla does not include a threshold, Cla recites an analog comparator with a threshold comparing the resistances, thus this isnt persuasive. Examiner notes that for measuring "impedance"/"resistance" the electrodes (ie treatment and return) would actually be injecting/receiving current or voltage and converting to determine the resistance based on the drop in voltage/current across the medium. Examiner notes Ohms law often referred to as V=IR, thus there is a direct relationship between the current and the resistance (resistance is the real part of impedance). For the above reasons, the comparison from the reference is the equivalent in the original claim language as recited in the previous rejection. Examiner notes applicants later statement “Claude's disclosure merely informs a user of impedance changes.” seems contrary to the previous discussion that Claude does not measure impedance.
Applicant argues “However, Cla’s disclosure merely informs a user of impedance changes. Cla discloses neither automatic application of a therapeutic microcurrent responsive to a determination that the dynamically-determined treatment threshold is satisfied, nor non-application of the therapeutic microcurrent when that threshold is not satisfied.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claims were rejected over Cla in view of Swerd, Swerd was relied upon for the teaching of the dynamic threshold and the claims were rejected. Also, with regards to Applicants discussion “automatically” application of stimulation, automating Cla’s disclosure of providing a an indication when to apply stimulation as the electrodes is moved along the face would be merely the automation of a manual process, see MPEP 2144.04(III). 
The Swerd reference recites using ADC to convert the impedance values to convert the analog elements to digital. Once there is a digitized impedance variable, the variable or value is used in a rolling average (or other statistical element) of a baseline. The threshold is offset from that baseline, for example through a percentage or standard deviation as discussed in part in [0040]. Thus when the average changes through the course of new measurements so does the threshold. The baseline and the threshold therefore change with time and are dynamic. For the above reasons applicants arguments are not persuasive. 

With regards to applicants arguments under 2/4. Applicants argument appears to be an analogous art argument. In response to applicant's argument that Swerd is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Swerd is analogous to the current Application as the are both directed to electrical stimulators of the body and thus in the same field of endeavor applying electrical energy to the body. Also, it is reasonably pertinent to the particular of detecting when a reading is abnormal, as both disclose the use of dynamic thresholding using impedance sensing to determine when a reading is abnormal. Examiner also notes that applicant states “Just being in the same wide field of electrical medical devices does not mean that a person of ordinary skill would have combined them.”, which seems to show to some extent applicants recognize there is some analogy but seem to be arguing that one wouldn’t look to Swerd.
To the extent applicant is arguing that that human control is required by Cla is not persuasive in view of MPEP 2144.04(III). The human control discussed is meant to adjust the sensitivity of the measurement. Thus implementing an automated process of determining a threshold (sensitivity adjustment), instead of doing so manually and thus it wouldn’t render Cla unusable because the sensitivity would be adjusted based on the adjusting threshold. Examiner notes this is also moot in view of updated rejection. 

With regards to applicants arguments under 3/4. Applicants argue Claude requires manual elements for stimulation, as mentioned above automating this is merely automating a manual process. To the extent the argument is that the automation steps require digital processing which is not included in analog device, this is moot in view of the updated rejection. The Cla reference recites electrodes and circuitry for using a threshold to determine what points cross the threshold as the user moves the device along a path on a users face so that stimulation can be delivered at those points, Swerd recites using an automated dynamic threshold for determining when an impedance is outside a threshold value. The  inclusion of an automated threshold would not render the reference inoperable for its intended use. If applicant is arguing that one is analog and the other is digital this is moot, in view of the updated rejection. 
With regards to the next argument against Swerd namely the placement of the electrodes. The electrodes of Swerd are not being relied upon, Cla provides the electrodes and the gathering of impedance measurements as well as stimulation. Swerd is not being relied on for how it is detecting with leads, merely how it analyzes impedance values.  
With regards to Applicants argument that constant output for treatment that applicants are stating is present for Cla is different from what applicants appear to argue is mandated varying electrical signals of Swerd. In arguendo, Cla has constant treatment voltage, Applicants statement that Swerd must have varied pulses is not persuasive. First, Swerd was not relied on for what the waveforms etc. of the treatment are thus this is moot. Second, Swerd does not mandate varied electrical signals it provides various possible options of what the device may be capable of but does not state they must be used. To the extent this is an argument about Cla being analog its moot in view of the updated rejection. 

With regards to Applicants arguments under 4/4. The baseline is an rolling dynamic value of the impedances, the offset threshold is the actual threshold which as shown in Swerd can be a percentage of the baseline or a standard deviation etc. and changes with the baseline. Adjusting the baseline maintains a better representation of the values that are normal or expected for the impedances, thus allowing for detection of abnormal impedance readings. This improves it by doing so automatically and dynamically, Cla recites the necessity to vary the sensitivity of impedance measurement as it is effected by various elements including a dynamically adjusting impedance threshold like that of Swerd provides the user with an automated approach to perform the recited function of the manual element. Examiner notes that applicants statements about impedance measurements/comparisons for Cla seem to contradict some of their previous statements under argument 1. Swerd is not being relied upon by itself to determine low impedance locations (Examiner notes the attacking individual references discussion above), as Applicants state “Claude's methods already identify low impedance locations with no modification.” The modification based on Swerd is to the threshold being used, namely automating the threshold as recited in Cla as recited by the teachings of Swerd. 
For the above reasons Applicants arguments are moot or not persuasive. 

For the remaining prior art arguments they rely on those discussed above and are not persuasive or moot for the same reasons. 

For the double patenting rejection it has been updated to be obvioius type double patenting rejection thus the argument is moot. 


Claim Rejections - 35 USC § 112(b)
Claim 8, 21-30, 32, 74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 30 recite “wherein the therapeutic microcurrent has a waveform that is substantially the same as a detection current used for the measuring of the impedance” however its unclear what the metes and bounds of this are. Is this claiming that the waveforms have all the same amplitude etc. (substantially can be interpreted as more than) or is this saying that some of their features are similar pulse time or is it saying. Its also relative, as it is unclear what the baseline for fulfilling “substantially” is. Furthermore, if the waveforms are the same then there is no difference between the measuring steps and the triggering etc. steps. For the above reasons its unclear what the metes and bounds of the claims are and the claims are indefinite. 

Claim 21 recites “generating an impedance variable based on the electrical impedance measurement” however its unclear what the metes and bounds of this are as the broadest reasonable interpretation of an “impedance variable” would include an electrical impedance value. Thus its unclear what is required by this element. This rejection is cleared up by dependent claims 24, 26-29. The other claims depending from claim 21 share this issue and are likewise rejected.


Claim 74 recite “the trigger” however there is not antecedent basis for a trigger in the claims from which claim 74 depends. Thus its unclear what the metes and bounds of the claim are and the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 10-13, 15-25, 32, 60 and 74 is/are rejected under 35 U.S.C. 103 as Loudin (James Loudin et al., US 20170239459) hereinafter Lou being unpatentable over in view of Claude (John Claude et al., US 4926880) hereinafter Cla and further in view of Swerdlow (Charles Swerdlow et al., US 20120191153) hereinafter Swerd. Examiner notes Lou incorporates by reference in their entirety US Applications 14/256,915 and 14/920,860 in [0109] which have published as US 20140316485 to Ackermann et al. (hereinafter Ack) and US 20160121118 to Franke et al. (hereinafter Frank) respectively.
 Regarding claim 1, an interpretation of Lou discloses a method for applying a therapeutic microcurrent via a handheld sinus treatment device (Lou Fig. 1A, [0118]), comprising: 
measuring, with the handheld sinus treatment device, an electrical impedance (Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance)”) between a treatment electrode of the handheld sinus treatment device in contact with a portion of a user's face and a return electrode at the surface of the handheld sinus treatment device in contact with the user's hand (Frank Figs. 27A, [0088], [0097]; Ack [0077], [0215], Fig. 34A) to produce an electrical impedance measurement having a first value (Lou [0045], [0065]; Frank Figs. 27A, [0088]; Ack [0077], [0215]); 
converting, via circuitry of the handheld sinus treatment device (Lou Fig. 2, [0029], [0044]-[0045]), the electrical impedance measurement to an impedance variable having a second value (Lou Fig. 2, [0029], [0044]-[0045]; Frank [0088]; Ack [0076]-[0077], [0215]; Examiner notes that with the processor of the control subsystem controlling the device and the detection/recording subsystem being a part of the control subsystem data from the impedance sensor, it is inherent that data from the electrodes goes through an ADC for converting the sensed analog signals at the electrode to digital signals for use by a processor. Alternatively, Examiner takes notice that it is well known in the art to use an ADC to convert data from an electrode to digital for use by a processor. Examiner is interpreting the first and second value as different values, as discussed in the response to arguments section if they are the same value there is no conversion); 
comparing, via circuitry of the handheld sinus treatment device, the impedance variable to treatment conditions (Ack [0077], [0233] including “In other variations, the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”); 
automatically applying a therapeutic microcurrent through the treatment electrode to position on the users face when the threshold condition is met (Lou [0111], [0115], see also [0118], [0130], [0132]; Ack [0215], [0233], Fig. 34A) and not applying when the threshold condition is not met (Ack [0077], [0233]l; recites applying the therapy when the threshold condition is met thus it wouldn’t be applied it if it is not met. ). 

An interpretation of Lou may not explicitly disclose generating, a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances; applying a therapeutic microcurrent through the treatment electrode and a present location on the user's face if the impedance variable satisfies the dynamically-determined treatment threshold, and not applying the therapeutic microcurrent if the impedance variable does not satisfy the dynamically-determined treatment threshold; and updating the dynamically-determined treatment threshold using the detected impedance variable.

However, in the same field of endeavor (medical devices), Swerd teaches converting, the detected electrical impedance to an impedance variable having a second value for use by a processor ([0070]-[0071], [0077], [0079]); generating a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances for use in determining when a reading is outside the normal ([0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the the); comparing an impedance value against a dynamic threshold ([0040], [0079], [0083]-[0085]); updating the dynamically-determined treatment threshold using the detected impedance variable ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

However, in the same field of endeavor (medical devices), Cla teaches applying a therapeutic microcurrent through the treatment electrode and a present location on the user's face if the impedance variable satisfies the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The green LED is turned on or “triggered” if the threshold is met which triggers the user to apply a treatment), and not applying the therapeutic microcurrent if the impedance variable does not satisfy the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The red LED is turned on or the green light is not “triggered” if the threshold is not met).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

 Regarding claim 2, an interpretation of Lou further discloses wherein converting the electrical impedance measurement to the impedance variable comprises  performing an analog-to-digital conversion of the electrical impedance measurement (Lou Fig. 2, [0029], [0044]-[0045]; Frank [0088]; Ack [0076]-[0077], [0215]; Examiner notes that with the processor of the control subsystem controlling the device and the detection/recording subsystem being a part of the control subsystem data from the impedance sensor, it is inherent that data from the electrodes goes through an ADC for converting the sensed analog signals at the electrode to digital signals for use by a processor. Alternatively, Examiner takes notice that it is well known in the art to use an ADC to convert data from an electrode to digital for use by a processor. Examiner is interpreting the first and second value as different values, as discussed in the response to arguments section if they are the same value there is no conversion).  
While Examiner maintains it is known in view of Lou in the alternative an interpretation of Lou may not explicitly disclose wherein converting the electrical impedance measurement to the impedance variable comprises  performing an analog-to-digital conversion of the electrical impedance measurement.
However, in the same field of endeavor (medical devices), Swerd teaches wherein converting the electrical impedance measurement to the impedance variable comprises  performing an analog-to-digital conversion of the electrical impedance measurement ([0056], [0070]-[0071]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include using an ADC to convert measurements as taught by Swerd because it allows for the digitization of data as is known in the art ([0085]). Furthermore modifying Lou to include a ADC as recited in Swerd is merely the use of known technique, digitization of analog signals, to improve similar devices (methods, or products), stimulators with impedance sensing, in the same way.

Regarding claim 10, an interpretation of Lou further discloses alternating a direction of the therapeutic microcurrent during the application of the therapeutic microcurrent (Lou [0116] including “The pulses delivered by these waveforms may by biphasic, alternating monophasic, or monophasic, or the like. When a pulse is biphasic, the pulse may include a pair of single phase portions having opposite polarities”, [0118]).
Examiner notes this is also taught by Cla see Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3.

 Regarding claim 11, an interpretation of Lou further discloses operating a haptic feedback mechanism of the handheld sinus treatment device during the application of the therapeutic microcurrent (Lou [0029]; Frank [0082]; Ack [0054], [0069], [0071]). An interpretation of Lou may not explicitly disclose providing feedback while the impedance variable satisfies the dynamically determined treatment threshold.  

However, in the same field of endeavor (medical devices), Cla teaches providing feedback while the impedance variable satisfies the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The green LED is turned on or “triggered” if the threshold is met which triggers the user to apply a treatment and changes when the impedance no longer fulfills the threshold requirement).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

However, in the same field of endeavor (medical devices), Swerd teaches a dynamically determined threshold ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as offset from that dynamic average which thus also is dynamic)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

 Regarding claim 12, an interpretation of Lou further discloses illuminating a light emitting diode of the handheld sinus treatment device during the application of the therapeutic microcurrent (Lou [0042], [0088]; Ack [0071], [0161]).  

 Regarding claim 13, an interpretation of Lou discloses wherein the return electrode is attached to a housing of the handheld sinus treatment device that is formed to be held by the hand of the user of the handheld sinus treatment device (Frank [0097]-[0098], Figs. 27A-C), and wherein the return electrode is exposed to contact the hand of the user (Frank [0097]-[0098], Figs. 27A-C).  

 Regarding claim 15, an interpretation of Lou further discloses wherein the return electrode includes at least an electrically conductive portion of the housing of the handheld sinus treatment device (Frank [0097]-[0098], Figs. 27A-C).  

 Regarding claim 16, an interpretation of Lou discloses wherein the housing includes conductive polycarbonate (Lou [0033], [0065]; Frank [0097]-[0098]).  

 Regarding claim 17, an interpretation of Lou discloses wherein the treatment electrode includes at least one of gold, silver, stainless steel, carbon fiber, and alternating bond length (electron-conjugated) polymer (Lou [0065]).  

 Regarding claim 18, an interpretation of Lou further discloses  wherein the therapeutic microcurrent has a frequency less than 1000 Hz (Lou [0117]; Ack [0221], [0223]).  

 Regarding claim 19, an interpretation of Lou further discloses wherein the therapeutic microcurrent is less than 1000 μA (Lou [0118]; Ack [0222]).  

 Regarding claim 20, an interpretation of Lou discloses the above in claim 1. An interpretation of Lou may not explicitly disclose wherein generating the dynamically-determined treatment threshold as a function of the plurality of previous electrical impedance measurements includes generating the dynamically determined treatment threshold as a selected percentage of an average of the plurality of previous  electrical impedance measurements.  
An interpretation of Cla may not explicitly disclose wherein generating a dynamically-determined treatment threshold as a function of a plurality of previously- detected electrical impedances includes generating the dynamically determined treatment threshold as a selected percentage of an average of the plurality of previously detected impedance values.
However, in the same field of endeavor (medical devices), Swerd teaches wherein generating a dynamically-determined treatment threshold as a function of a plurality of previously- detected electrical impedances includes generating the dynamically determined treatment threshold as a selected percentage of an average of the plurality of previously detected impedance values ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as an offset from that dynamic average which thus makes the threshold also dynamic).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Cla to include a dynamically determined threshold as recited in Swerd as Cla recites an adjustable impedance threshold and the goal of determining locations of low impedance combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Cla is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining low impedance locations based on a dynamic impedance threshold. 

 Regarding claim 21, an interpretation of Lou discloses a method (Lou Fig. 1A, [0118]), comprising: 
obtaining an electrical impedance measurement via a handheld sinus treatment device by measuring (Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance)”), on a face of a user, an electrical impedance between a treatment electrode of the sinus treatment device and a return electrode of the sinus treatment device as both the treatment electrode (Frank Figs. 27A, [0088], [0097]; Ack [0077], [0215], Fig. 34A); 
generating an impedance variable based on the electrical impedance measurement (Lou Fig. 2, [0029], [0044]-[0045]; Frank [0088]; Ack [0076]-[0077], [0215]; Examiner notes that with the processor of the control subsystem controlling the device and the detection/recording subsystem being a part of the control subsystem data from the impedance sensor, it is inherent that data from the electrodes goes through an ADC for converting the sensed analog signals at the electrode to digital signals for use by a processor. Alternatively, Examiner takes notice that it is well known in the art to use an ADC to convert data from an electrode to digital for use by a processor. Examiner is interpreting the first and second value as different values, as discussed in the response to arguments section if they are the same value there is no conversion); 
comparing the impedance variable to treatment threshold (Ack [0077], [0233] including “In other variations, the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”); and   
passing a therapeutic microcurrent between the treatment electrode and the return electrode through the face of the user responsive to the impedance variable satisfying the treatment threshold (Lou [0111], [0115], see also [0118], [0130], [0132]; Ack [0077], [0215], [0233], Fig. 34A). 

An interpretation of Lou may not explicitly disclose measuring impedance as you move across the face; generating, via circuitry of the handheld sinus treatment device, a dynamically- determined impedance treatment threshold as a function of a plurality of previous impedance measurements of the face of the user; wherein the threshold is dynamically generated.

However, in the same field of endeavor (medical devices), Cla teaches measuring impedance as you move across the face (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22); applying a therapeutic microcurrent through the treatment electrode at a present location on the user's face if the impedance variable satisfies the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The green LED is turned on or “triggered” if the threshold is met which triggers the user to apply a treatment).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

However, in the same field of endeavor (medical devices), Swerd teaches converting, detected electrical impedances to an impedance variables having a second value for use by a processor ([0070]-[0071], [0077], [0079]); using past impedance values for generating a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances for use in determining when a reading is outside the normal ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as offset from that dynamic average which is thus also dynamic); comparing an impedance value against a dynamic threshold ([0040], [0079], [0083]-[0085]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and stimulation of Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

 Regarding claim 22, an interpretation of Lou disclose the above in claim 21. An interpretation of Lou may not explicitly disclose updating the dynamically-determined impedance treatment threshold when a new impedance variable is generated in correspondence with each newly obtained electrical impedance measurement.  
However, in the same field of endeavor (medical devices), Swerd teaches updating the dynamically-determined impedance treatment threshold when a new impedance variable is generated in correspondence with each newly obtained electrical impedance measurement ([0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance ([0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

 Regarding claim 23, an interpretation of Lou further discloses withholding the therapeutic microcurrent when the impedance variable does not satisfy the dynamically-determined impedance treatment threshold (Ack [0077], [0233] including “In other variations, the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”; if you apply stimulation when conditions are met if they aren’t met you don’t apply stimulation).
In the altenative, in the same field of endeavor (medical devices), Cla teaches not applying the therapeutic microcurrent if the impedance variable does not satisfy the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The red LED is turned on or the green light is not “triggered” if the threshold is not met).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

Regarding claim 24, an interpretation of Lou further discloses wherein generating the impedance variable based on the electrical impedance measurement comprises performing an analog-to-digital conversion of the impedance correspondinq to the electrical impedance measurement (Lou Fig. 2, [0029], [0044]-[0045]; Frank [0088]; Ack [0076]-[0077], [0215]; Examiner notes that with the processor of the control subsystem controlling the device and the detection/recording subsystem being a part of the control subsystem data from the impedance sensor, it is inherent that data from the electrodes goes through an ADC for converting the sensed analog signals at the electrode to digital signals for use by a processor. Alternatively, Examiner takes notice that it is well known in the art to use an ADC to convert data from an electrode to digital for use by a processor).  
While Examiner maintains it is known in view of Lou in the alternative an interpretation of Lou may not explicitly disclose wherein generating the impedance variable based on the electrical impedance measurement comprises performing an analog-to-digital conversion of the impedance correspondinq to the electrical impedance measurement.
However, in the same field of endeavor (medical devices), Swerd teaches wherein generating the impedance variable based on the electrical impedance measurement comprises performing an analog-to-digital conversion of the impedance correspondinq to the electrical impedance measurement ([0056], [0070]-[0071]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include using an ADC to convert measurements as taught by Swerd because it allows for the digitization of data as is known in the art ([0085]). Furthermore modifying Lou to include a ADC as recited in Swerd is merely the use of known technique, digitization of analog signals, to improve similar devices (methods, or products), stimulators with impedance sensing, in the same way.

 Regarding claim 25, an interpretation of Lou discloses the above in claim 21. 
An interpretation of Lou may not explicitly disclose wherein the dynamically- determined impedance treatment threshold includes a dynamically determined value; and wherein the dynamically-determined impedance treatment threshold is satisfied when the impedance variable has a value equal to or less than the dynamically determined value.  
However, in the same field of endeavor (medical devices), Swerd teaches wherein the dynamically- determined impedance treatment threshold includes a dynamically determined value ([0070], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement); and wherein satisfaction of the dynamically-determined impedance treatment threshold includes the detected impedance variable having a value equal to or less than the dynamically determined impedance value (Cla Col 1:60-Col 2:4, Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; Swerd [0070], [0079], [0083]-[0085]; Cla recites determining when the impedance is below an adjustable threshold, Swerd recites setting an impedance threshold dynamically based on previous measurements using impedance averages, mins, max etc.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

Regarding claim 32, an interpretation of Lou further discloses alternating a current flow direction of the therapeutic microcurrent during application of the therapeutic microcurrent (Lou [0116] including “The pulses delivered by these waveforms may by biphasic, alternating monophasic, or monophasic, or the like. When a pulse is biphasic, the pulse may include a pair of single phase portions having opposite polarities”, [0118]).
Examiner notes this is also taught by Cla see Fig. 6, Col 1:20-28, Col 4:51-Col 5:21, Claims 2-3.

Regarding claim 60, an interpretation of Lou discloses teh above in claim 1. an interpretation of Lou may not explicitly disclose wherein generating the dynamically-determined treatment threshold as a function of previous electrical impedance measurements further comprises: calculating an average of the plurality of the previous electrical impedance measurements; and calculating the dynamically-determined treatment threshold as a function of the average.  
However, in the same field of endeavor (medical devices), Swerd teaches the step of generating a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances further comprises ([0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement): calculating an average of the plurality of previously-detected electrical impedances; and calculating the dynamically-determined treatment threshold as a function of the average ([0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 
  
Regarding claim 74, an interpretation of Lou discloses the above in claim 60. An interpretation of Cla may not explicitly disclose wherein the threshold is the calculated impedance threshold.
However, in the same field of endeavor (medical devices), Swerd teaches wherein the threshold is the calculated impedance threshold ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

Claim Rejections - 35 USC § 103
Claim 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Swerd or, in the alternative under 35 U.S.C. 103 as being unpatentable over Lou in view of Swerd in further view of Cla. Examiner notes Lou incorporates by reference in their entirety Ack and Frank respectively.
 Regarding claim 33, microcurrent stimulation device, comprising: 
a current output circuit configured to apply a therapeutic microcurrent (Lou [0025], [0044], [0075], [0118]; Ack [0222]) to a triggering location on the face of a human user (Lou [0110]-[0111]; Ack [0077], [0233] including “In other variations, the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”); and 
an adaptive trigger circuit (Lou [0110]-[0111]; Ack [0077], [0233]) configured to: 
obtain a sequence of impedance values measured at a corresponding sequence of locations on the face of the human user (Lou [0045]; Ack [0077] including “detection/recording subsystem may be configured to monitor one or more parameters of a subject (e.g., subject impedance)”; to the extent “a measured at a corresponding sequence of locations on the face of the human user” is an intended use of the device the device is functionally capable of performing this function); 
cause the current output circuit to apply the therapeutic microcurrent when the impedance threshold is satisfied (Lou [0045] including impedance sensing; Ack [0077], [0233] including “In other variations, the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”), wherebv the microcurrent is caused to pass through the human user (Lou [0045]; Ack [0077], [0233] including “In other variations, the stimulator may comprise one or more sensors, and may be configured to deliver stimulation upon detecting a pre-determined condition with the one or more sensors.”).  

An interpretation of Lou may not explicitly disclose dynamically establish an impedance threshold as a function of the sequence of impedance values; comparing a current impedance value against a dynamic threshold. 

However, in the same field of endeavor (medical devices), dynamically establish an impedance threshold as a function of the sequence of impedance values for use in determining when a reading is outside the normal ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as offset from that dynamic average which thus also is dynamic); comparing an impedance value against a dynamic threshold ([0079], [0083]-[0085]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

In the alternative, if it is determined measured at a corresponding sequence of locations on the face of the human user is not intended use. Then an interpretation of Lou may not explicitly disclose to measure at a corresponding sequence of locations on the face of the human user. 
However, in the same field of endeavor (medical devices), Cla teaches measuring impedance as you move across the face (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22); applying a therapeutic microcurrent through the treatment electrode at a present location on the user's face if the impedance variable satisfies the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The green LED is turned on or “triggered” if the threshold is met which triggers the user to apply a treatment).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing at points along a path of an electrode as it is moved on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

However, in the same field of endeavor (medical devices), Swerd teaches converting, detected electrical impedances to an impedance variables having a second value for use by a processor ([0070]-[0071], [0077], [0079]); using past impedance values for generating a dynamically-determined treatment threshold as a function of a plurality of previously-detected electrical impedances for use in determining when a reading is outside the normal ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as offset from that dynamic average which is thus also dynamic); comparing an impedance value against a dynamic threshold ([0040], [0079], [0083]-[0085]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and stimulation of Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

Regarding claim 34, an interpretation of Lou further discloses wherein wherein the adaptive trigger circuit includes an analog-to-digital converter configured to convert each impedance value of the sequence of impedance values from an analog value to a digital value (Lou Fig. 2, [0029], [0044]-[0045]; Frank [0088]; Ack [0076]-[0077], [0215]; Examiner notes that with the processor of the control subsystem controlling the device and the detection/recording subsystem being a part of the control subsystem data from the impedance sensor, it is inherent that data from the electrodes goes through an ADC for converting the sensed analog signals at the electrode to digital signals for use by a processor. Alternatively, Examiner takes notice that it is well known in the art to use an ADC to convert data from an electrode to digital for use by a processor).  
While Examiner maintains it is known in view of Lou in the alternative an interpretation of Lou may not explicitly disclose wherein the adaptive trigger circuit includes an analog-to-digital converter configured to convert each impedance value of the sequence of impedance values from an analog value to a digital value.  
However, in the same field of endeavor (medical devices), Swerd teaches wherein converting the electrical impedance measurement to the impedance variable comprises  performing an analog-to-digital conversion of the electrical impedance measurement ([0056], [0070]-[0071]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include using an ADC to convert measurements as taught by Swerd because it allows for the digitization of data as is known in the art ([0085]). Furthermore modifying Lou to include a ADC as recited in Swerd is merely the use of known technique, digitization of analog signals, to improve similar devices (methods, or products), stimulators with impedance sensing, in the same way.



Claim Rejections - 35 USC § 103
Claim 4-7, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Cla in further view of Swerd and Ben-Haim (Shlomo Ben-Haim et al., US 20170246465) hereinafter Ben. 
Regarding claim 4, an interpretation of Lou discloses the above in claim 1. 
An interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a first derivative of the detected electrical impedance.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a first derivative of the detected electrical impedance (Ben [0006], [0143]-[0144]); is an equivalent known in the art.  Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 5, an interpretation of Lou discloses the above in claim 1. an interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a slope of the detected electrical impedance relative to recently detected impedance instances.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a slope of the detected electrical impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 6, an interpretation of Lou discloses the above in claim 1. 
An interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a second derivative of the detected electrical impedance.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a second derivative of the detected electrical impedance (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 7, an interpretation of Lou discloses the above in claim 1. an interpretation of Lou may not explicitly disclose wherein converting the detected electrical impedance to a detected impedance variable includes determining a curvature of the detected electrical impedance relative to recently detected impedance instances.
However, in the same field of endeavor (medical devices), Ben teaches wherein converting the detected electrical impedance to a detected impedance variable includes determining a curvature of the detected electrical impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 26, an interpretation of Lou discloses the above in claim 21. An interpretation of Lou may not explicitly disclose wherein generating an impedance variable based on the electrical impedance includes determining a first derivative of the detected impedance relative to an average of the plurality of previously detected impedances.
However, in the same field of endeavor (medical devices), Ben teaches wherein generating an impedance variable based on the electrical impedance includes determining a first derivative of the detected impedance relative to an average of the plurality of previously detected impedances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 27, an interpretation of Lou discloses the above in claim 21. an interpretation of Lou may not explicitly disclose wherein generating an impedance variable based on the electrical impedance includes determining a slope of the detected impedance relative to recently detected impedance instances .
However, in the same field of endeavor (medical devices), Ben teaches wherein generating an impedance variable based on the electrical impedance includes determining a slope of the detected impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 28, an interpretation of Lou discloses the above. an interpretation of Lou may not explicitly disclose wherein generating an impedance variable based on the electrical impedance includes determining a second derivative of the detected impedance relative to the plurality of previously detected impedances.
However, in the same field of endeavor (medical devices), Ben teaches wherein generating an impedance variable based on the electrical impedance includes determining a second derivative of the detected impedance relative to the plurality of previously detected impedances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 29, an interpretation of Lou discloses the above in claim 21. an interpretation of Lou may not explicitly disclose wherein generating an impedance variable based on the electrical impedance includes determining a curvature of the detected impedance relative to recently detected impedance instances.
However, in the same field of endeavor (medical devices), Ben teaches wherein generating an impedance variable based on the electrical impedance includes determining a curvature of the detected impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 


Claim Rejections - 35 USC § 103
Claim(s) 8, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Cla in further view of Swerd and Bera (Tushar Bera.  Bioelectrical Impedance Methods for Noninvasive Health Monitoring: A Review. J Med Eng. 2014;2014:381251. doi: 10.1155/2014/381251. Epub 2014 Jun 17. PMID: 27006932; PMCID:  PMC4782691. Viewed on 7/2/22) hereinafter Bera.
 Regarding claim 8, an interpretation of Lou discloses the above in claim 1, including discussion of therapeutic microcurrent (current, biphasic etc. see for example Lou [0116], [0118]). An interpretation of Lou may not explicitly disclose wherein the therapeutic microcurrent has a waveform that is substantially the same as a detection current used for the measuring of the impedance. 
However, in the same field of endeavor (medical devices), Lou in view of Bera teaches wherein the therapeutic microcurrent has a waveform that is substantially the same as a detection current used for the measuring of the impedance. Lou recites alternatingly applying stimulus for a treatment (Lou [0116], [0118]; Frank [0026]) likewise Bera recites the known way of performing is by injecting stimulus alternating from each of a of the electrodes when using the two electrode technique (Pgs. 3-4 see Section 3. Bioelectrical Impedance Analysis (BIA) including impedance measurement in 3.1)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the impedance measurement of Lou to include using the same waveform for the stimulation and treatment as Bera recites it is known to perform BIA using a two electrode technique which includes using the same waveforms as those recited for treatment in Lou. 

Regarding claim 30, an interpretation of Lou discloses the above in claim 21, including discussion of therapeutic microcurrent (current, biphasic etc. see for example Lou [0116], [0118]). An interpretation of Lou may not explicitly disclose wherein the therapeutic microcurrent has a waveform that is substantially the same as a detection current used for the measuring of the impedance. 
However, in the same field of endeavor (medical devices), Lou in view of Bera teaches wherein the therapeutic microcurrent has a waveform that is substantially the same as a detection current used for the measuring of the impedance. Lou recites alternatingly applying stimulus for a treatment (Lou [0116], [0118]; Frank [0026]) likewise Bera recites the known way of performing is by injecting stimulus alternating from each of a of the electrodes when using the two electrode technique (Pgs. 3-4 see Section 3. Bioelectrical Impedance Analysis (BIA) including impedance measurement in 3.1)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the impedance measurement of Lou to include using the same waveform for the stimulation and treatment as Bera recites it is known to perform BIA using a two electrode technique which includes using the same waveforms as those recited for treatment in Lou. 

Claim Rejections - 35 USC § 103
Claim(s) 14 vis/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Cla, Swerd and Wham (Robert Wham et al., US 20070173803) hereinafter Wham.
Regarding claim 14, an interpretation of Lou discloses the above in claim 1. An interpretation of Lou may not explicitly disclose ceasing electrical power flow in at least a portion of circuitry of the handheld sinus treatment device when the electrical impedance measurement between the treatment electrode and the return electrode is greater than the dynamically- determined treatment threshold for a pre-determined time period.  
However, in the same field of endeavor (medical devices), Cla teaches ceasinq electrical power flow in at least a portion of circuitry of the handheld sinus treatment device when the electrical impedance measurement between the treatment electrode and the return electrode is greater than the treatment threshold (Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; The red LED is turned on or the green light is not “triggered” if the threshold is not met).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

However, in the same field of endeavor (medical devices), Swerd teaches a dynamically determined threshold ([0040], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement and the and the threshold is set as offset from that dynamic average which thus also is dynamic)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

However, in the same field of endeavor (medical devices), Wham teaches turning off the device when the electrical impedance is greater than a pre-determined threshold for a pre-determined time period ([0040] including “If the impedance is at or above the threshold impedance and/or the sum of the reaction timer and the time offset period has expired then the algorithm is programmed to signal completion of treatment and the generator 20 is shut off”). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include the automatic shutoff when the outside of the desired impedance range as Cla recites not applying therapy when outside of the range merely adding a timer as recited in Wham in addition to the threshold is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; the predictable result being  the end of the treatment when the impedance shows its not desirable to apply and the timer has expired.

Claim Rejections - 35 USC § 103
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Swerd in further view of Cla.
 Regarding claim 35, an interpretation of Lou disclose the above in claim 33. 
An interpretation of Lou may not explicitly disclose wherein the dynamically established impedance threshold includes a dynamically determined threshold impedance value, and wherein of the dynamically determined impedance threshold is satisfied when a currently obtained impedance value of the sequence of impedance values has a value equal to or less than the dynamically established impedance threshold.  
However, in the same field of endeavor (medical devices), Swerd teaches wherein the dynamically- determined impedance treatment threshold includes a dynamically determined threshold impedance value ([0070], [0079], [0083]-[0085]; an average of previous measurements or a rolling average of a subset of previous measurements are adjusted by each measurement); and wherein of the dynamically determined impedance threshold is satisfied when a currently obtained impedance value of the sequence of impedance values has a value equal to or less than the dynamically established impedance threshold (Cla Col 1:60-Col 2:4, Col 3:6-15, Col 3:62-Col 4:18 see also Col 5:60-Col 6:22; Swerd [0070], [0079], [0083]-[0085]; Cla recites determining when the impedance is below an adjustable threshold, Swerd recites setting an impedance threshold dynamically based on previous measurements using impedance averages, mins, max etc.).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the recitation of Swerd of a dynamically determined threshold as it discloses a baseline threshold based on a plurality of readings improving the accuracy of the baseline ([0085]) as well as for determining the point in time when the impedance is outside the normal ([0040], [0079]). Furthermore it would be obvious to modify Lou to include a dynamically determined threshold as recited in Swerd as Lou recites treating nasal congestion, impedance sensing along and applying therapy when a condition based on the sensing is determined threshold combining/substituting the dynamic threshold of Swerd based on impedance averages, max, mins etc. with the elements of Lou is merely the combining prior art elements according to known methods to yield predictable results or the simple substitution of one known element for another to obtain predictable results; ie determining threshold crossing impedance locations based on a dynamic impedance threshold. 

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include the elements taught by Cla. Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion; Cla recites sensing along a path of an electrode on a users face to determine where desired stimulation locations are and providing stimulation at said location in order to clear congestion of the nasal cavity (Col 1:17-19, Col 1:65- Col 2:4, Col 2:37-42). Furthermore, combining/substituting the elements of Lou with those of Cla is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. As Lou recites measuring impedance, performing stimulation when a sensor determines conditions and applying stimulation to a user to treat nasal congestion and Cla recites determining desired locations for the application of stimulation using a threshold combining or substituting the parameters of Frank with the known parameters of Cla yields the predictable result of providing stimulation only in desired locations.

Claim Rejections - 35 USC § 103
Claim 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Swerd in further view of Ben or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lou in view of Cla in further view of Swerd and Ben. 
Regarding claim 36, an interpretation of Lou discloses the above in claim 33. An interpretation of Lou may not explicitly disclose wherein the adaptive trigger circuit is configured to trigger the current output circuit based on a first derivative of detected impedance.
However, in the same field of endeavor (medical devices), Ben teaches wherein the adaptive trigger circuit is configured to trigger the current output circuit based on a first derivative of detected impedance (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 37, an interpretation of Cla discloses the above. an interpretation of Cla may not explicitly disclose wherein the adaptive trigger circuit is configured to trigger the current output circuit based on a slope of detected impedance relative to recently detected impedance instances.
However, in the same field of endeavor (medical devices), Ben teaches wherein the adaptive trigger circuit is configured to trigger the current output circuit based on a slope of detected impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Cla to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 38, an interpretation of Lou discloses the above in claim 33. an interpretation of Lou may not explicitly disclose wherein the adaptive trigger circuit is configured to trigger the current output circuit based a second derivative of detected impedance.
However, in the same field of endeavor (medical devices), Ben teaches wherein the adaptive trigger circuit is configured to trigger the current output circuit based a second derivative of detected impedance (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 

Regarding claim 39, an interpretation of Lou discloses the above in claim 33. an interpretation of Lou may not explicitly disclose wherein the adaptive trigger circuit is configured to trigger the current output circuit based a curvature of detected impedance relative to recently detected impedance instances.
However, in the same field of endeavor (medical devices), Ben teaches wherein the adaptive trigger circuit is configured to trigger the current output circuit based a curvature of detected impedance relative to recently detected impedance instances (Ben [0006], [0143]-[0144]); is an equivalent known in the art. Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance.
Therefore, because impedance and the derivative of impedance were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the derivative of impedance for impedance. Also, it would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Lou to include a baseline threshold which is dynamically deteremined as recited in Ben as it allows for the device to be customized for a specific user ([0147]). Furthermore, there are a limited number of parameters derivable from a sequence of impedance measurements average, rolling average, mode, first derivative, second derivative the few types of parameters that are further deriviable as they are limited in number are mathematically known elements they provide predictable solutions with a reasonable chance of success. 


 



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 10-30, 32-39, 60 and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10537738 in view of Swerd. Although the claims at issue are not identical, the independent claims of ‘738 in view of the swerd reference to show a dynamic impedance threshold render obvious the claims of current application. The claims of ‘738 recite the gathering of the impedance as you move across the face and comparing to a threshold and applying the stimulation when the threshold is satisfied. For example, the difference between claim 3 of ‘738 and claim 1 the current app is the threshold (trigger condition) is not dynamically generated, however in view of the teachings of Swerd as discussed above in the rejection of claim 1 above the claims are rendered obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 July 2022